The Honorable Jim Hill State Senator 100 Center Nashville, Arkansas 71832-3821
Dear Senator Hill:
This is in response to your request for an opinion on two questions regarding the building, by the City of Gillham, of a fire station outside the city limits in the community of Kellum. You note that the City of Gillham has a volunteer fire department and is currently building a new station with Act 833 money, matching grant funds, and strong local public support. You note that land in the community of Kellum has been donated to build a substation. Your questions in this regard are as follows:
  1. Is there some legal reason why the City of Gillham could not build and operate a fire substation of their current fire department at Kellum?
  2. If they do build the substation, could the City of Gillham continue receiving Acts 833 money, grant money or other public funds for fire prevention? Would having the substation at Kellum, housing a fire truck leased to the City of Gillham, etc., negatively affect eligibility regarding public funding?
Please note that I have enclosed copies of two previously issued Attorney General opinions, Ops. Att'y Gen. 97-018 and 93-173, which address the subject of your questions. I cannot specifically address your last question about how the substation would affect eligibility for public funding, without reference to all the facts and circumstances attendant to that funding.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh